 



Exhibit 10.22

Permanent Employment Contract

Between

Seaquist Perfect Dispensing SAS,
Registered Office: 11C quai Conti, Louveciennes (78430), France.
Company registration number: 510783500033L
Represented by François Boutan, acting as “Président",

and

Mr. Jacques Blanié,
Address: 9 chemin de la Coulette, L’Etang-le-Ville (78620), France.
Social security number: 1 46 11 47 001 004 61,
French nationality

The parties hereto agree as follows:

Article 1 – General Context

The company Seaquist Perfect Dispensing SAS is a member of the AptarGroup group.

Jacques BLANIE has been employed by the subsidiaries and affiliates of the
AptarGroup since July 1st, 1973.

On July 1st, 1986, he was appointed as “Geschäftsführer” of Seaquist Perfect
Dispensing GmbH in Germany.

Jacques BLANIE also managed the sub-division “Seaquist Perfect Dispensing
France” which was created in 1996 as part of the French company VALOIS. He
received by way of compensation for this responsibility a subsidiary salary paid
directly by VALOIS. The Seaquist Perfect Dispensing France sub-division had
grown significantly since then, and in 2002, it was transformed into a full and
separate legal entity, known as SEAQUIST PERFECT DISPENSING SAS.

Consequent to this reorganization and to the fact that this activity had become
predominant in Jacques Blanié’s career, it was decided that the new French
company, SEAQUIST PERFECT DISPENSING SAS, would be Jacques Blanié’s main
Employer as from January 1st, 2003, and that the German function of
"Geschäftsführer” of Seaquist Perfect Dispensing GmbH would become a subsidiary
employment.

Article 2 – Collective Bargaining Agreement

This contract is governed by the French Collective Bargaining Agreement of the
Plastic Industry and by the internal rules of SEAQUIST PERFECT DISPENSING SAS.

Given that SEAQUIST PERFECT DISPENSING SAS is a subsidiary of AptarGroup, Inc.,
and the nature of Mr. Blanié’s functions, this contract shall also be bound by
rules and policies directly issued by AptarGroup, Inc. in respect of executives
of the group.

Page 1 of 5



--------------------------------------------------------------------------------



 



Article 3 – Functions

Jacques Blanié holds the position of Directeur Délégué of SEAQUIST PERFECT
DISPENSING SAS.

Jacques Blanié reports to the Company’s “Président”. Moreover, given that the
AptarGroup is organized into several divisions, and given that SEAQUIST PERFECT
DISPENSING SAS is related to the SeaquistPerfect Division, Mr Jacques Blanié
shall also report, for operational purposes, to Mr. Patrick Doherty, who is
President of the aforementioned division.

Mr. Jacques Blanié’s functions may evolve according to the organization and the
activities of the SeaquistPerfect division, and according to those of the
AptarGroup in general.

Mr. Jacques Blanié’s is classified as executive, “VII C, 880” of the French
Collective Bargaining Agreement of the Plastic Industry

Article 4 – Term of Contract – Period of Notice

This contract shall remain in full force and effect for an unlimited period. It
is effective as of January 1, 2003.

Each party has the right to terminate this contract according to the conditions
in this respect provided for by the law and subject, except in the event of
gross misconduct, to the legal and conventional provisions in respect of
notification of dismissal or resignation.

Article 5 – Compensation

Jacques Blanié will receive a base gross annual salary equal to €120,000 (One
Hundred and Twenty Thousand Euros), settled in 12 (twelve) equal monthly
payments, in addition to which, he is entitled to the usual AptarGroup annual
bonus for executives.

Article 6 – Seniority

Jacques Blanié was hired on July 1, 1973. His seniority within the AptarGroup
shall be taken into account as far as rights and obligations are concerned.

Article 7 – Place of Work

Jacques Blanié’s main place of work is the Company’s registered office.

Depending on the needs of the position he holds, Jacques Blanié may undertake
business trips and temporary missions, either in France or abroad; such business
trips shall not bring about any change of place of residence or any additional
compensation, but will be subject to reimbursement of professional expenses on
presentation of the corresponding receipts.

Moreover, it is obvious that for reasons relating to the organization and the
smooth functioning of the Company, Jacques Blanié’s main place of work could be
transferred in France, in case a new establishment is set up or in case the main
place of business of SEAQUIST PERFECT DISPENSING SAS is transferred. Such
transfer shall comply with the AptarGroup’s relocating policy.

Given the level of initiative that is required by the position that Jacques
Blanié holds, the latter should devote all the time that is necessary in this
respect.

Page 2 of 5



--------------------------------------------------------------------------------



 



Article 8 – Vacation

Jacques Blanié benefits from the same rights in respect of paid vacation as what
is common to all employees of the Company. If these rights differ from those in
Seaquist Perfect Dispensing GmbH, the most favorable will apply.

Article 9 – Terms and Conditions

Jacques Blanié shall strictly and absolutely refrain from disclosing any
information or confidential material he might obtain in the course of his
function, regardless of their nature or origin. This obligation shall survive
and continue in full force and effect despite termination and regardless of the
reason of its termination.

Jacques Blanié is also bound by the various AptarGroup policies that affect the
category of executives he belongs to, such as, and without limitation, the
“Conflict of Interest Policy” and “Insider Trader Policy”.

Finally, Jacques Blanié shall inform the Company, without delay, of any change
that might occur in respect of his civil status, family situation, address,
military status, etc...

Article 10 – Intellectual Property

During the term of the present contract, Jacques Blanié hereby agrees and
acknowledges, without reservation or exception, and without any additional
compensation other than what is provided for in this contract:



  •   To inform the Company of all inventions, improvements or plans carried out
by himself;     •   To vest in the Company or in any company within AptarGroup
requesting it, the exclusive ownership in France or abroad of such inventions,
improvements or plans;     •   To fill in for that purpose all formalities and
procedures necessary to allow the Company to be the legitimate owner of the
abovementioned inventions, improvements, plans etc...

Furthermore Jacques Blanié shall waive to the Company or to any company within
AptarGroup requesting it, all title and rights, he may have in France or abroad,
to an invention made with a third party and within the scope materials, machines
or products manufactured and sold by AptarGroup.

In return for such transfer and waiver of ownership, SEAQUIST PERFECT DISPENSING
SAS shall, any time it deems it fair and possible, have the name of Jacques
Blanié figure in the summary of the patent that will be filed by the said
company to protect Jacques Blanié’s invention.

Furthermore, both parties will discuss in equity the possibility of
compensation, the amount and the form of which will be, in any case, appraised
by the said company.

Article 11 – Non Competition



11.1   Because of SEAQUIST PERFECT DISPENSING SAS’ need to protect all its
techniques, methods, processes, know-how and other information that may be
conveyed to

Page 3 of 5



--------------------------------------------------------------------------------



 



    Jacques Blanié and that contribute to the efficiency of its business,
Jacques Blanié, given the nature of his responsibilities, shall refrain from:



  •   Working, either directly or indirectly, in any form whatsoever or through
any intermediary, for the benefit of private individuals or corporate entities
or any other organisation having a Competing or Similar Activity.     •  
Acquiring an interest, whether directly, indirectly or through any intermediary,
in any form whatsoever (e.g. creating a business, acquiring a stake) in any
private individual or corporate entity or any other organisation having a
Competing or Similar Activity.         “Competing or Similar Activity” shall be
understood as anything with a direct or indirect relation to the activity of the
Company, i.e. realization and production of dispensing systems for the packaging
industry.     •   Soliciting or having anybody solicit, whether directly of
indirectly, in the framework of an activity outside the Company or the
AptarGroup, the services of the Company’s employees, whether full-time or
part-time.



11.2   This non-competition obligation shall apply to the entire territory of
the European Union in its 2004 boundaries.       The geographic scope of this
clause shall apply both to the location of the domicile or registered office of
the above-mentioned private individual or corporate entity having a Competing or
Similar Activity and to the pursuit of the Competing or Similar Activity as
such.   11.3   The present clause shall apply for a period of 2 (two) years
commencing on the date of the effective termination of the present contract,
whether or not Jacques Blanié works for the duration of his period of notice and
regardless of the reason for the termination of the present contract.   11.4  
In consideration for this non-competition obligation, Jacques Blanié shall
receive, except in the event of gross misconduct, a fixed amount for special
compensation equal to 50% (fifty percent) of the average monthly salary received
by him during his last 3 (three) months’ presence in the Company. This
compensation shall be paid as from the effective end of his activity.   11.5  
In the event Jacques Blanié does not comply with the present clause, the Company
shall be released from its obligation to pay financial compensation.      
Furthermore, Jacques Blanié shall automatically owe a sum corresponding to 2
(two) years’ salary based on the average monthly salary received by him during
the last 3 (three) months’ presence in the Company. Such sum shall be paid to
the Company for each infringement observed, without formal notice to end the
competing activity being necessary.       The payment of such sum does not
exclude any right that the Company reserves to sue Jacques Blanié for
compensation for the harm actually caused and to take out an injunction to
ensure that he ends the Competing or Similar Activity.   11.6   However, the
Company reserves the option of releasing Jacques Blanié from the non-competition
obligation.       In this case, the Company shall inform Jacques Blanié
accordingly by registered letter, return receipt requested, within one month of
notification of the termination of his employment contract.

Page 4 of 5



--------------------------------------------------------------------------------



 



    The Company shall then be released from its obligation to pay the financial
compensation provided for in paragraph 4 above.

Article 12 – Miscellaneous



12.1   The cancellation of any one of the provisions of this contract shall not
terminate the contract as long as the litigious clause is not considered by both
parties as essential and determining to the agreement herein, and the
cancellation does not challenge the general balance of the contract. In the
event of cancellation of any of the provisions herein, the parties shall, in any
case, endeavor to negotiate in good faith the drawing up of an economically
equivalent clause.   12.2   The failure of either party to enforce at any time
any provision of this contract shall not be construed as a waiver of such
provision.   12.3   Any waiver by a party of any of its rights, or any change of
any provision of this contract, shall not come into force except in writing, and
if duly signed by both parties.   12.4   Any dispute, controversy or claim
arising out of or in connection with this contract, or the breach, termination
or invalidity hereof, that the parties are unable to resolve between themselves,
shall be submitted to the French Conciliation Board (“Conseil des Prud’hommes")
or to any court having jurisdiction thereof on the date the dispute is filed.  
12.5   This employment contract is drawn up in two original copies.

     
 
  Executed in Louveciennes
On January 10, 2003,
 
   

  On behalf of
Seaquist Perfect Dispensing SAS
 
   

  /s/ François Boutan

 

--------------------------------------------------------------------------------

 
 
  François Boutan
Président
 
   

  («Read and Approved»)
 
   

  /s/ Jacques Blanie

 

--------------------------------------------------------------------------------

 

  Jacques Blanie

Page 5 of 5